          Case 14-33815 Document 83 Filed in TXSB on 10/31/19 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                       ENTERED
                                                                                                       10/31/2019

IN RE:                                                                         CASE NO. 14−33815
Michael R Hudson                                                               CHAPTER 13
      Debtor(s)

            ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

82 − Motion to Deposit Funds into the Court Registry Filed by Trustee William E. Heitkamp (Attachments: #
                                 1 Proposed Order) (Heitkamp, William)

    These unclaimed funds may be deposited into the Registry of the Court:

                          Amount: $ 18,218.40
                          Owed to: WELLS FARGO OPERATIONS
                          CENTER


    Signed and Entered on Docket: 10/31/19.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
